Name: Commission Regulation (EEC) No 2765/89 of 12 September 1989 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 9 . 89 Official Journal of the European Communities No L 267/5 COMMISSION REGULATION (EEC) No 2765/89 of 12 September 1989 establishing unit values for the determination of the customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as list amended by Regulation (EEC) No 3773/87 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto . Article 2 This Regulation shall enter into force on 15 September 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 September 1989. For the Commission Karel VAN MIERT Member of the Commission (') OJ No L 154, 13. 6 . 1981 , p. 26: (2) OJ No L 355, 17. 12. 1987, p . 19. No L 267/6 Official Journal of the European Communities 14. 9 . 89 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit Fl £ 1.10 0701 90 51 0701 90 59 New potatoes 29,24 1 267 235,33 60,55 205,58 5 236 22,65 43 949 68,29 19,77 1.20 0702 00 10 0702 00 90 Tomatoes 43,09 1871 347,64 89,52 301,77 347 33,53 64 252 100,90 29,08 1.30 0703 10 19 Onions (other than sets) 11,85 514 95,62 24,61 82,92 2118 9,22 17 641 27,73 8,02 1.40 0703 20 00 Garlic 201,84 8 765 1 628,54 419,19 1 412,26 36 086 157,05 300 443 472,43 136,61 1.50 ex 0703 90 00 Leeks 33,95 1 484 275,54 70,85 241,09 5 907 26,53 51 655 79,99 21,70 1.60 ex 0704 10 10 ex 0704 10 90 Cauliflowers 24,64 1 063 194,92 50,89 171,59 4 055 19,14 37 482 57,16 17,15 1.70 0704 20 00 Brussels sprouts 44,76 1931 355,63 92,23 312,60 7 362 34,82 68 116 103,74 31,19 1.80 0704 90 10 White cabbages and red cabbages 38,06 1 659 308,56 79,12 269,72 6 65 1 29,67 58 324 89,33 24,62 1.90 ex 0704 90 90 Sprouting broccoli or cala ­ brese (Brassica oleracea var: italica) 179,13 7 763 1 443,52 370,98 1 259,69 31 905 139,00 269 241 417,77 121,07 1.100 ex 0704 90 90 Chinese cabbage 64,47 2795 518,82 133,51 453,22 11 544 49,93 96 891 150,55 43,58 1.110 0705 11 10 0705 11 90 Cabbage lettuce (head lettuce) 45,29 1966 365,15 93,96 317,54 8103 35,19 67 613 105,94 30,61 1.120 ex 0705 29 00 Endives 35,98 1568 291,05 74,89 252,83 6 361 28,07 54 951 84,47 23,52 1.130 ex 0706 10 00 Carrots 20,01 867 161,28 41,45 140,74 3 564 15,53 30 082 46,67 13,52 1.140 ex 0706 90 90 Radishes 106,60 4645 864,46 221,94 751,52 18 854 82,98 161 745 250,18 69,62 1.150 0707 00 1 1 0707 00 19 Cucumbers 30,79 1 333 247,80 63,67 216,23 5 486 23,94 46 071 71,77 21,04 1.160 0708 10 10 0708 10 90 Peas (Pisum sativum) 265,95 11 550 2 145,79 552,34 1 860,81 47 548 206,94 395 869 622,48 180,01 1.170 0708 20 10 0708 20 90 Beans (Vigna spp., Phaseolus VP) 100,11 4 347 807,76 207,92 700,48 17 899 77,90 149 020 234,32 67,76 1.180 ex 0708 90 00 Broad beans 31,11 1355 251,99 64,78 218,65 5 512 24,26 47 309 73,04 20,38 1.190 0709 10 00 Globe artichokes 27,71 1 201 223,34 57,40 194,90 4 936 21,50 41 657 64,63 18,73 1.200 IIAsparagus : \ li Il||Il 1.200.1 ex 0709 20 00  green 531,90 23 100 4 291,58 1 104,68 3721,63 95 096 413,88 791 738 1 244,96 360,01 1.200.2 ex 0709 20 00  other 416,48 18 032 3 351,18 861,16 2 924,23 74 190 323,80 623 043 970,64 284,64 1.210 0709 30 00 Aubergines (egg-plants) 53,04 2 303 428,00 110,17 371,15 9 483 41,27 78 960 124,16 35,90 1.220 ex 0709 40 00 Celery stalks and leaves 77,08 3 352 622,48 160,10 542,19 13 843 60,04 115 188 180,59 51,48 1.230 0709 51 30 Chantarelles 613,73 26 653 4 951,81 1 274,62 4 294,18 109 726 477,55 913 543 1 436,49 415,40 1.240 0709 60 10 Sweet peppers 45,35 1 969 365,97 94,20 317,36 8109 35,29 67 516 106,16 30,70 1.250 0709 90 50 Fennel 22,39 976 182,01 46,65 157,86 3 933 17,46 34 299 52,61 14,50 1.260 0709 90 70 Courgettes 50,85 2 204 409,24 105,31 357,49 9106 39,38 76 426 118,75 34,37 1.270 ex 0714 20 00 Sweet potatoes, whole fresh 111,07 4 823 896,21 230,69 777,19 19 859 86,43 165 339 259,98 75,18 2.10 ex 0802 40 00 Chestnuts (Castanea spp.), fresh 71,58 3124 577,39 149,21 508,93 12 383 55,77 109 540 168,40 45,76 2.20 ex 0803 00 10 Bananas (other than plan ­ tains), fresh 30,77 1 336 248,26 63,90 215,29 5501 23,94 45 801 72,02 20,82 2.30 ex 0804 30 00 Pineapples, fresh 42,27 1835 341,05 87,79 295,76 7 557 32,89 62 920 98,93 28,61 2.40 ex 0804 40 10 ex 0804 40 90 Avocados, fresh 140,86 6117 1 136,54 292,55 985,60 25 184 109,61 209 677 329,70 95,34 2.50 ex 0804 50 00 Guavas and mangoes, fresh 132,77 5 766 1 071,23 275,74 928,97 23 737 103,31 197 628 310,76 89,86 2.60 I Sweet oranges, fresh : \ l I Il IlIIIIIl 2.60.1 0805 10 11 0805 10 21 0805 10 31 0805 10 41  Sanguines and semi- sanguines 30,08 1308 242,96 62,49 211,62 5 403 23,43 44 959 70,48 20,09 14. 9. 89 Official Journal of the European Communities No L 267/7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.60.2 0805 10 15  Navels, Navelines, Nave ­ 48,30 2 097 389,70 100,31 337,94 8 635 37,58 71 894 113,05 32,69 \ 0805 10 25 lates, Salustianas, Vernas, I I \ l \ I \ 0805 10 35 Valencia lates, Maltese, I I \ l \ I 0805 10 45 Shamoutis, Ovalis, Trovita I \ I \ \ Il and Hamlins III \ \ I 2.60.3 0805 10 19  Others 19,70 855 158,98 40,92 137,86 3 522 15,33 29 330 46,11 13,33 0805 10 29 \ I \ I \ 0805 10 39IlIIII\ Il IlII \ 0805 10 49IIIIII IIIlIIII\ 2.70 \ Mandarins (including tange \ II \ rines and satsumas), fresh ; II \\ IlIIIl Clementines, wilkings andII Illi IlIIIlIl similar citrus hybrids, fresh : Il IIIlIIIlIl 2.70.1 ex 0805 20 10  Clementines 64,11 2 788 517,76 133,17 450,98 11 514 49,94 95 810 150,21 42,81 2.70.2 ex 0805 20 30  Monreales and Satsumas 53,53 2324 431,63 111,07 375,35 9 578 41,60 79 922 125,23 36,18 2.70.3 ex 0805 20 50  Mandarins and Wilkings 101,79 4436 825,47 211,93 717,63 18 004 79,24 154 451 238,90 66,49 2.70.4 ex 0805 20 70  Tangerines and others 50,32 2 185 406,02 104,51 352,10 8 997 39,15 74 905 117,78 34,06 ex 0805 2090IIII IIl .\ II Il 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus 59,61 2 589 480,99 123,81 417,11 10 658 46,38 88 736 139,53 40,35 \\ limonum), fresh \\ 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), 124,98 5 427 1 008,39 259,56 874,47 22 344 97,25 186 034 292,52 84,59 IIfresh li IIII Il 2.90 liGrapefruit, fresh : \\ \\ 2.90.1 ex 0805 40 00  white 46,61 2 024 376,07 96,80 326,12 8 333 36,26 69 380 109,09 31,54 2.90.2 ex 0805 40 00  pink 69,96 3 038 564,48 145,30 489,51 12 508 54,43 104 138 163,75 47,35 2.100 0806 10 11 Table grapes 63,56 2 760 512,87 132,01 444,76 11 364 49,46 94 618 148,78 43,02 0806 10 15IIIIII II\\li IlIl 0806 10 19 II!! II II 2.110 0807 10 10 Water-melons 21,48 933 173,33 44,61 150,31 3 840 16,71 31 978 50,28 14,54 2.120 IIMelons (other than water liIIIIIIIIII I IImelons) IIIILi IIII 2.120.1 ex 0807 10 90 -  Amarillo, Cuper, Honey 33,46 1 453 270,02 69,50 234,16 5 983 26,04 49 815 78,33 22,65 \\ Dew, Onteniente, Piel de II !!li II Sapo, Rochet, Tendral II IlII 2.120.2 ex 0807 10 90  Other 65,15 2 829 526,65 135,30 _ 455,84 11 647 50,69 96 975 152,48 44,09 2.130 0808 10 91 Apples 48,33 2 099 390,00 100,38 338,20 8 642 37,61 71 950 113,13 32,71 0808 10 93 IIIIIIliII II I 0808 10 99Il \\\\li 2.140 ex 0808 20 31 Pears (other than the Nashi 48,04 2 086 387,65 99,78 336,17 8 589 37,38 71 517 112,45 32,52 ex 0808 20 33 variety (Pyrus Pyrifolia)) IIIIIIII ex 0808 20 35 IIII IIIIli IIII\ ex 0808 20 39 IIIIII I || 2.150 0809 10 00 Apricots 43,38 1 883 350,00 90,12 303,81 350 33,76 64 688 101,58 29,28 2.160 0809 20 10 Cherries 135,01 5 861 1 088,44 280,10 946,54 24 154 104,9,2 201 540 315,80 91,25 0809 20 90II I Il II I 2.170 ex 0809 30 00 Peaches 31,69 1376 255,65 65,83 221,91 255 24,66 47 249 74,20 21,38 2.180 ex 0809 30 00 Nectarines 59,50 2 584 480,08 123,57 416,32 10 638 46,29 88 569 139,27 40,27 2.190 0809 40 1 1 Plums 55,98 2 431 451,68 116,26 391,69 10 008 43,56 83 328 131,03 37,89 0809 40 19 I II II li \ 2.200 0810 10 10 Strawberries 118,75 5141 955,54 245,54 833,80 21 154 92,32 177 651 276,76 81,16 0810 10 90 II II 2.210 0810 40 30 Fruit of the species Vacci ­ 183,13 7 953 1 477,58 380,34 1281,35 32 741 142,50 272 594 428,64 123,95 nium myrtillus Il II 2.220 0810 90 10 Kiwi fruit (Actinidia 220,47 9 575 1 778,86 457,89 1 542,62 39 417 171,55 328 176 516,04 149,22 chinensis Planch.) \ Il\\\\ li 2.230 ex 0810 90 90 Pomegranates 106,29 4616 857,63 220,75 743,73 19 004 82,71 158 221 248,79 71,94 2.240 ex 0810 90 90 Khakis 311,41 13 539 2 517,54 646,42 2 193,76 55 447 241,79 469 011 728,32 207,24 2.250 ex 0810 90 90 Lychees 419,11 18 201 3 381,52 870,42 2 932,43 74 930 326,1 1 623 845 980,96 283,67